                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 CASSANDRA McGUIRE,

         Plaintiff,                                Case No. 3:19-cv-00902

 v.                                                Judge Eli J. Richardson
                                                   Magistrate Judge Alistair E. Newbern
 HIGHMARK HOLDINGS, et al.,

         Defendants.


                                   MEMORANDUM ORDER

        Before the Court in this civil rights action are Defendant Enfield Management’s motion for

a more definite statement (Doc. No. 14) and Defendants Highmark Holdings, Robbie King, and

Glynda Shamwell’s motion to join that motion (Doc. No. 17). Enfield Management asks the Court

to order pro se and in forma pauperis Plaintiff Cassandra McGuire to file an amended complaint

that “set[s] forth her actual causes of action, specific averments of facts in appropriately numbered

paragraphs[,] and specific citations to any particular statute, regulation or ordinance [she] intends

to claim in this matter[.]” (Doc. No. 15, PageID# 162.) McGuire has responded to Enfield

Management’s motion for a more definite statement and attempted to provide additional details

regarding the facts and law underlying her claims. (Doc. No. 16.) She has also filed two motions,

one regarding the records she submitted to the Court with her complaint and providing additional

details about her claims for damages (Doc. No. 22) and another seeking to compel a response from

the defendants (Doc. No. 23). For the reasons that follow, Enfield Management’s motion for a

more definite statement and Highmark Holdings, King, and Shamwell’s motion to join that motion

will be granted, McGuire will be afforded an opportunity to file an amended complaint, and

McGuire’s further motions will be denied.


      Case 3:19-cv-00902 Document 24 Filed 06/26/20 Page 1 of 7 PageID #: 209
I.       Relevant Background

         McGuire initiated this action on October 11, 2019, by filing a complaint and an application

  for leave to proceed in forma pauperis. (Doc. Nos. 1, 2.) The complaint, which names Highmark

  Holdings, Enfield Management, King, and Shamwell as defendants, consists of a template civil

  complaint form accompanied by eighty pages of attachments, including, among other things,

 records from proceedings before the Tennessee Human Rights Commission. (Doc. No. 1.) A

 section of the complaint form regarding “the specific federal statutes, federal treaties, and/or

 provisions of the United States Constitution that are at issue in this case” states: “civil rights

 violations, housing discrimination, harassment, retaliation, wrongful termination, whistle

 blowing[,] see attached sheets[.]” (Id. at PageID# 3.) A section of the form entitled “[s]tatement

 of claim” states: “see attached pages.” (Id. at PageID# 4.) McGuire filed additional exhibits and

 documents on October 16, 2019, and November 5, 2019. (Doc. Nos. 4–6.)

         On December 16, 2019, the Court granted McGuire’s application to proceed in forma

 pauperis and screened the complaint under 28 U.S.C. § 1915(e)(2). (Doc. No. 7.) Broadly

 construing the attachments to the complaint, the Court found that McGuire had stated colorable

 claims for retaliation in violation of the Fair Housing Act (FHA), 42 U.S.C. § 3617, and the

 Tennessee Human Rights Act (THRA), Tenn. Code Ann. § 4-21-301(a)(1), and referred these two

 claims “to the Magistrate Judge for further development.” (Id. at PageID# 128.) The Court

 dismissed all other claims in the complaint. (Doc. No. 7.)

         McGuire filed a motion for reconsideration, asking the Court to review additional

 allegations included in her motion “and reconsider allowing all [of her] claims to be heard.” (Doc.

 No. 9, PageID# 132.) The Court denied McGuire’s motion for reconsideration, finding that

 “[w]hat [McGuire] actually seeks to do through the pending motion . . . is amend the Complaint

 to cure the perceived deficiencies that led to dismissal of some of her potential claims.” (Doc.


                                       2
      Case 3:19-cv-00902 Document 24 Filed 06/26/20 Page 2 of 7 PageID #: 210
No. 19, PageID# 188.) The Court further found that, because this action is referred to the

Magistrate Judge for case management, “[w]hether [McGuire] may file an amended [c]omplaint,

and if so, how she may go about it, is a matter best reserved for the Magistrate Judge . . . .” (Id. at

PageID# 189.)

       Meanwhile, on January 29, 2020, Enfield Management file a motion for a more definite

statement under Federal Rule of Civil Procedure 12(e) (Doc. No. 14), arguing that the complaint

does not comply with Rules 8(a) and 10(b) because:

       there are no numbered paragraphs containing discrete circumstances or factual
       allegations, no mention of precisely who, what, or when any of the particulars
       forming the alleged basis for plaintiff’s claims purportedly transpired, or even
       which Defendant or Defendants are allegedly responsible for any particular claim
       or assertion, no specific statutory or regulatory citations allegedly violated beyond
       general references to entire acts, much less any factual basis to support any claim
       that Defendant violated any particular legal duty or obligation, etc.

(Doc. No. 15, PageID# 161–62.) Enfield Management requests that the Court order McGuire to

file an amended complaint that “set[s] forth her actual causes of action, specific averments of facts

in appropriately numbered paragraphs[,] and specific citations to any particular statute, regulation

or ordinance [McGuire] intends to [rely on] in this matter . . . .” (Id. at PageID# 162.) McGuire

filed a response on February 10, 2020. (Doc. No. 16.) She states that, while “[t]here is no need to

explain [herself] over, and over, and over, because it is, and was useless[,]” she “will go the extra

mile and type” numbered paragraphs. (Id. at PageID# 165.) McGuire then provides thirteen pages

of numbered and lettered paragraphs listing specific statutes, setting forth facts in support of her

claims, and describing her requested relief. (Doc. No. 16.) Highmark Holdings, King, and

Shamwell filed a notice of joinder in Enfield Management’s motion that was docketed as a motion.

(Doc. No. 17.)

       On March 12, 2020, McGuire filed a document entitled “motion to request the clarity of

courts decision concerning denial of civil issues, electronic filings, reconsideration, and immediate


                                     3
    Case 3:19-cv-00902 Document 24 Filed 06/26/20 Page 3 of 7 PageID #: 211
      relief[.]” (Doc. No. 22.) Liberally construed, the motion: (1) asks the Court to clarify why the

      Clerk’s Office accepted McGuire’s exhibits to her complaint for filing if they were not proper;

      (2) provides an explanation of how McGuire calculated her requested damages; (3) argues that

      there is no justification for allowing only her retaliation claims to proceed; (4) asks the Court to

      appoint an attorney for her; and (5) asks the Court to “please open the 80 pages [included with her

      complaint] and read the 80 pages” because “it explains itself, the exhibits, the statutes, and the

      issues that are in question.” (Id. at PageID# 203.) On April 2, 2020, McGuire filed a document

      entitled “motion to compel immediate response and relief[.]” (Doc. No. 23, PageID# 206.) The

      motion seeks to compel the defendants to provide “an immediate answer to” her claims. (Id. at

      PageID# 207.) The defendants have not responded to either of McGuire’s motions.

II.          Legal Standard

             Federal Rule of Civil Procedure 12(e) provides that “[a] party may move for a more definite

   statement of a pleading . . . which is so vague or ambiguous that the party cannot reasonably

   prepare a response.” Fed. R. Civ. P. 12(e). “Federal courts generally disfavor motions for more

   definite statements” and “rarely grant such motions” “[i]n view of the notice pleading standards of

   Rule 8(a)(2) and the opportunity for extensive pretrial discovery . . . .” Fed. Ins. Co. v. Webne, 513

   F. Supp. 2d 921, 924 (N.D. Ohio 2007); see also McClanahan v. Medicredit, Inc., No. 3:19-cv-

      00163, 2019 WL 1755504, at *1 (M.D. Tenn. Apr. 19, 2019) (same). However, a motion under

      Rule 12(e) may be granted where the complaint fails to meet the pleading requirements of

      Rule 8(a)(2). See Acosta v. Peregrino, No. 3:17-cv-01381, 2018 WL 2045938, at *1 (M.D. Tenn.

      May 2, 2018); Hilska v. Jones, 217 F.R.D. 16, 22 (D.D.C. 2003) (“Mindful that all litigants are

      entitled to proper notice pleading under Rule 8(a), . . . the court will grant relief pursuant to

      Rule 12(e) where the pleading is ‘so vague or ambiguous that a party cannot reasonably be required

      to frame a response.’” (alteration in original) (quoting Fed. R. Civ. P. 12(e))).


                                           4
          Case 3:19-cv-00902 Document 24 Filed 06/26/20 Page 4 of 7 PageID #: 212
               Rule 8(a)(2) requires only that a complaint contain “a short and plain statement of the claim

       showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). “The factual allegations in

       the complaint need to be sufficient to give notice to the defendant as to what claims are alleged,

       and the plaintiff must plead ‘sufficient factual matter’ to render the legal claim plausible, i.e., more

       than merely possible.” Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010)

       (quoting Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)). Where, as here, litigants appear pro se, their

       filings must be liberally construed and “‘held to less stringent standards than formal pleadings

       drafted by lawyers[.]’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble,

       429 U.S. 97, 106 (1976)). The Sixth Circuit has explained that there are limits to liberal

       construction. See Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989). Pro se litigants must still

       comply with the requirements of the Federal Rules of Civil Procedure, see id., and courts reviewing

       pro se pleadings “are not required to conjure up unpleaded allegations or guess at the nature of an

       argument[,]” Brown v. Cracker Barrel Rest., 22 F. App’x 577, 578 (6th Cir. 2001) (citing Wells,

       891 F.2d at 594).

III.           Discussion

               A.      Enfield Management’s Motion for A More Definite Statement and Highmark
                       Holdings, Robbie King, and Glynda Shamwell’s Motion for Joinder

               McGuire’s response to the motion for a more definite statement is not a response in

       opposition; rather, like her motion for reconsideration, it is best characterized as an attempt to

       amend her complaint, which is precisely the relief that the motion for a more definite statement

       seeks. (Doc. Nos. 15, 16.) Consequently, Highmark Holdings, King, and Shamwell’s motion to

       join and Enfield Management’s motion for a more definite statement will be granted. McGuire

       will be given an opportunity to file an amended complaint that sets forth all of her claims for relief

       against each defendant, including the facts supporting each claim, and complies with the Federal



                                            5
           Case 3:19-cv-00902 Document 24 Filed 06/26/20 Page 5 of 7 PageID #: 213
Rules of Civil Procedure and the Local Rules of the U.S. District Court for the Middle District of

Tennessee. 1 McGuire is advised that she may not rely solely on exhibits to state her claims. While

the Court is obligated to liberally construe any documents a pro se plaintiff files, it remains the

plaintiff’s responsibility, and not the Court’s, “to sift through [her] various grievances and both to

decide, and plead with some level of specificity, what claims [she] intends to assert against what

defendants, and to give any defendant named in the complaint fair notice of why [they are] being

sued.” Mobley v. Warden London Corr. Inst., No. 2:09-cv-638, 2010 WL 518033, at *1 (S.D. Ohio

Feb. 1, 2010).

       B.        McGuire’s Motion for Clarity and Motion to Compel

       Buried in McGuire’s motion for clarity is a request that the Court appoint counsel to

represent her in this action. (Doc. No. 22.) In civil actions, unlike criminal proceedings, there is no

constitutional right to counsel. Lavado v. Keohane, 992 F.2d 601, 605 (6th Cir. 1993)

(“Appointment of counsel in a civil case is not a constitutional right.” (quoting Wahl v. McIver,

773 F.2d 1169, 1174 (11th Cir. 1985))); Hollis v. Perry, No. 3:17-cv-00626, 2018 WL 3572391,

at *2 (M.D. Tenn. July 24, 2018) (citing Willett v. Wells, 469 F. Supp. 748, 751 (E.D. Tenn. 1977),

for the proposition that “there is no constitutional right to an appointed counsel in a civil action”).

District courts have discretion to appoint counsel for indigent civil litigants under 28 U.S.C.

§ 1915(e)(1), but there must be exceptional circumstances justifying such an appointment. See

Lavado, 922 F.2d at 606 (quoting Wahl, 773 F.2d at 1174); Childs v. Pellegrin, 822 F.2d 1382,

1384 (6th Cir. 1987) (interpreting then § 1915(d)). To determine whether exceptional

circumstances exist, “a district court considers the type of case, the ability of the pro se litigant to


1
        The Federal Rules of Civil Procedure are available at https://www.uscourts.gov/rules-
policies/current-rules-practice-procedure. This Court’s Local Rules are available at
https://www.tnmd.uscourts.gov/court-info/local-rules-and-orders/local-rules.



                                     6
    Case 3:19-cv-00902 Document 24 Filed 06/26/20 Page 6 of 7 PageID #: 214
   represent himself or herself, and the nature of the factual and legal issues involved.” Hollis, 2018

   WL 3572391, at *2. McGuire has not offered any facts or argument to suggest that exceptional

   circumstances exist here to justify appointment of counsel.

          Indeed, McGuire’s motions for clarity and to compel each ask for certain relief but do not

   provide any facts or legal authority to show why that relief is appropriate. (Doc. Nos. 22, 23.)

   Because the Court cannot grant a motion without a factual and legal basis to do so, these motions

   will be denied. Moreover, to the extent McGuire’s motion for clarity asks the Court to consider all

   of the claims in her original complaint, McGuire will have the opportunity to reassert those claims

   in her amended complaint with proper factual support.

IV.       Conclusion

          For these reasons, Enfield Management’s motion for a more definite statement (Doc.

   No. 14) and Highmark Holdings, King, and Shamwell’s motion to join that motion (Doc. No. 17)

   are GRANTED. McGuire is hereby ORDERED to file an amended complaint by July 17, 2020,

   that sets forth all of her claims for relief against each defendant, including the facts supporting

   each claim, and complies with the Federal Rules of Civil Procedure and this Court’s Local Rules.

          It is further ORDERED that McGuire’s motion for clarity (Doc. No. 22) and motion to

   compel (Doc. No. 23) are DENIED.

          It is so ORDERED.

                                                        ____________________________________
                                                        ALISTAIR E. NEWBERN
                                                        United States Magistrate Judge




                                        7
       Case 3:19-cv-00902 Document 24 Filed 06/26/20 Page 7 of 7 PageID #: 215
